Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.      This application is a 371 of PCT/JP2017/045364 with a filing date  12/18/2017, which claims benefit of the foreign application: JAPAN 2016-246974 with a filing date 12/20/2016.  
2.      Amendment of claims 14-16, cancelation of claims 1-13 and 17-22 in the amendment filed on 03/01/2021 is acknowledged. Claims 14-16 are pending in the application.  
Reasons for Allowance
3.	       Since Kuhrts’s ‘654, Hellerbrand’s ‘757 and Yang et al.  do not disclose the instant methods of use, therefore they are are distimnct from the instant invention. The rejection of claims 14-16 under 35 U.S.C. 103 (a) over   Kuhrts’s ‘654, Hellerbrand’s ‘757 and Yang et al.  has been overcome in the amendment filed on 3/1/2021.
4. 	Claims 14-16 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found. Claims 14-16 are allowed. 
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
				Conclusion
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

March 16, 2021